Order entered January 16, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00039-CV

                        IN RE SUGAR RAY FRANKLIN, Relator

                Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F1155114

                                        ORDER
                        Before Justices Brown, Schenck, and Reichek

        Based on the Court’s opinion of this date, we DISMISS this proceeding for lack of

jurisdiction.


                                                   /s/   AMANDA L. REICHEK
                                                         JUSTICE